Citation Nr: 1108434	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial disability rating for degenerative disc disease of the lumbar spine, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1977.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the rating of the Veteran's degenerative disc disease of the lumbar spine to 20 percent disabling effective March 15, 2006.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by forward flexion limited by pain on repetitive motion to 40 degrees; there is no objective evidence of incoordination, weakness of the lumbar spine, lack of endurance, ankylosis, incapacitating episodes, or associated neurological disabilities that would warrant a separate compensable evaluation.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right shoulder disability is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the currently-assigned 20 percent evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.         § 4.71a, Diagnostic Codes 5003, 5242, 5243 (2010).

2.  The criteria for referral of the Veteran's right shoulder disability on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

      a)	Standard of Review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



      b)  	Notice

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA must notify the veteran and the veteran's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  As part of the notice, VA must also specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.

In the present case, correspondence dated March 2006 satisfied the duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In that same correspondence, the RO additionally notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, the issue of a higher disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.
      
      c)  	Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which for the relevant period of time include two VA examinations and VA treatment records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded two VA examinations of his back during the relevant time period.  The reports of the VA examinations indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's right shoulder disability in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  The Veteran additionally declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Schedular Analysis

The Veteran essentially contends that his degenerative disc disease of the lumbar spine is more disabling than the current 20 percent evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R.       § 4.3 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2010).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the appeal period at issue runs from March 2006 (or March 2005, at the earliest), only the current rating criteria are to be considered and any regulation provisions effective prior to September 26, 2003 are irrelevant for the purposes of this claim.  The current spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

The Board has evaluated the Veteran's spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of the veteran's ability to engage in ordinary activities, including employment, as well as an assessment of the effect of pain on those activities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease rates disabilities as follows:

100 percent: Unfavorable ankylosis of the entire spine.

50 percent: Unfavorable ankylosis of the entire thoracolumbar spine.

40 percent: Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

30 percent: Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.

20 percent: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10 percent: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes:

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

10 percent: Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2010).

For VA compensation purposes, a normal range of motion for the thoracolumbar spine is as follows: forward flexion of zero to 90 degrees, extension of zero to 30 degrees, left and right lateral flexion of zero to 30 degrees, and left and right lateral rotation of zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010); see also 38 C.F.R.     § 4.71a, Plate V (2010).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In the instant case, on VA examination in April 2006, the Veteran reported stiffness, loss of mobility, weakness, and difficulty lifting and standing for long periods.  The Veteran reported a constant burning, aching, sharp pain that traveled halfway up his back.  The Veteran stated that his condition was not incapacitating.  The Veteran's posture and gait were normal, his head position was normal and symmetrical in appearance, and the examiner noted symmetry of spinal motion with normal curvatures of the spine.  The Veteran did not require an assistive device for ambulation.  The Veteran did not complain of radiating pain on movement.  Muscle spasm was present on the lumbar spine, and the examiner noted tenderness but no ankylosis.  The examiner noted negative straight leg raising on the right and left.  The Veteran's range of motion in the thoracolumbar spine was as follows: forward flexion from zero to 45 degrees, extension from zero to 10 degrees, lateral flexion from zero to 15 degrees bilaterally, and lateral rotation from zero to 10 degrees bilaterally.  In each case, the Veteran's range of motion was limited by pain.  Upon repetitive use, the Veteran experienced pain and fatigue that limited each range of motion by five degrees.  The Veteran did not experience weakness, lack of endurance, or incoordination.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  A lumbar spine x-ray report revealed degenerative arthritis.

On VA examination in September 2010, the Veteran reported stiffness and mild to moderate constant pulling pain in the thoracolumbar spine.  The examiner noted pain with motion and tenderness that was not severe enough to cause an abnormal gait or spinal contour.  No atrophy, guarding, fatigue, weakness, spasm, or incapacitating episodes of spine disease were noted.  The Veteran's posture, head position, gait were normal, and the back was symmetrical in appearance.  No kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, scoliosis, or thoracolumbar spine ankylosis were noted.  The Veteran reported that he was able to walk more than one-quarter mile but less than one mile.  The Veteran's range of motion in his thoracolumbar spine was as follows: forward flexion of zero to 70 degrees, extension of zero to 15 degrees, left lateral flexion of zero to 25 degrees, right lateral flexion of zero to 25 degrees, left lateral rotation of zero to 15 degrees, and right lateral rotation of zero to 10 degrees.  The examiner noted no objective evidence of pain on active range of motion or on repetitive motion.  Following three repetitions, the Veteran's forward flexion range of motion was limited to zero to 40 degrees because of pain.  More specifically, the forward flexion range of motion was 70 degrees on the first attempt, 40 degrees on the second attempt, and 65 degrees on the third attempt.  With rotation and lateral flexion, the range of motion increased with each attempt.  As to other neurologic symptoms, while the Veteran reported urinary urgency and erectile dysfunction, he reported no urinary incontinence, retention requiring catheterization, or frequency.  The Veteran reported nocturia with three voidings per night.  The Veteran reported no fecal incontinence.  The Veteran reported no numbness, paresthesia, foot or leg weakness, falls, or unsteadiness.  

As noted above, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted when the evidence reveals incapacitating episodes with a total duration of at least four but fewer than six weeks during the past 12 months.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243 (2010).  Both the September 2010 and April 2006 VA examination reports stated that the Veteran had not experienced incapacitating episodes, and no such episodes have been otherwise noted in the record.  Accordingly, the Veteran is not entitled to a rating higher based upon incapacitating episodes.  As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to next determine whether he is entitled to a higher rating based on the orthopedic and neurological manifestations of his lumbar spine disability.

Turning first to orthopedic manifestations of the Veteran's spinal disability, the Board notes that a 100 percent rating under the General Rating Formula for Diseases and Injuries of the Spine requires unfavorable ankylosis of the entire spine, and a 50 percent rating requires unfavorable ankylosis of the thoracolumbar spine.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)).  Both the September 2010 and April 2006 VA examination reports indicated that there was no ankylosis of the thoracolumbar spine.  None of the other evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained limited motion throughout the course of the appeal.  As such, neither a 50 percent nor a 100 percent disability rating of the Veteran's lumbar spine is warranted under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

A 40 percent rating is unwarranted under the General Rating Formula for Diseases and Injuries of the Spine because the record does not reveal unfavorable ankylosis of the entire cervical spine or favorable ankylosis of the entire thoracolumbar spine; as noted above, the evidence of record contains no diagnosis or complaint of ankylosis.  Similarly, the Veteran's forward flexion of the thoracolumbar spine is not limited to 30 degrees or less.  Instead, upon examination in September 2010, pain limited the Veteran's forward flexion to 70 degrees.  Upon three repetitions, the Veteran's forward flexion was limited to 70 degrees on the first attempt, 40 degrees on the second attempt, and 65 degrees on the third attempt.  Upon examination in April 2006, pain limited the Veteran's forward flexion to 45 degrees.  The Veteran's forward flexion has never been limited to 30 degrees or fewer.  A 40 percent disability rating is therefore unwarranted.  See 38 C.F.R.         § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

The Board finds that the 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine best describes the Veteran's symptomatology.  The 20 percent rating is appropriate for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  In the instant case, the Veteran's forward flexion was limited by pain to, at worst, 40 degrees.  A 20 percent rating is warranted also when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but less than 235 degrees.  At the November 2010 examination, the Veteran's combined range of motion for the thoracolumbar spine was, at worst, 130 degrees.  For these reasons, Board finds that the 20 percent rating most accurately describes the Veteran's symptomatology.  While the Board notes that the Veteran's range of motion was more impaired at the April 2006 VA examination (with a combined range of motion of the thoracolumbar spine of, at worst, 75 degrees), a higher rating than 20 percent is not available for an impairment of the combined range of motion of the thoracolumbar spine.  See id.  

Additionally, the Board must consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2010).  The report of the Veteran's most recent VA examination noted specifically that the Veteran reported no additional functional limitations of the joint beyond the results of the range of motion testing, including additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  While the September 2010 VA examiner noted a limitation of motion due to pain on repetitive use-most notably forward flexion to 40 degrees-this limitation, as discussed above, does not warrant a rating of greater than 20 percent.  While the Board accepts the Veteran's contention that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's back.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss due to pain is not warranted.

Turning next to neurological manifestations, neurological abnormalities associated with diseases and injuries of the spine are to be rated separately.  See 38 C.F.R.        § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2010).  Based on the Veteran's symptomatology and the report of the September 2010 VA examiner, the possible diagnostic codes for application in the instant case are those relating to the tibial and peroneal nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8525 (2010).  Each of these diagnostic codes rates nerve disabilities as either completely or incompletely paralyzing.  The relevant diagnostic codes associate certain symptoms with complete paralysis, including foot drop or foot dangle, a lack of active movement of the muscles below the knee, weakened knee flexion, droop of the phalanges of the toes, an inability to dorsiflex the foot, loss of abduction of the foot, weakened eversion of the foot, loss of plantar flexion, impossibility of frank adduction of the foot, inability to flex and separate the toes, or an inability to move the muscles in the sole of the foot.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2010).

In the instant case, the April 2006 VA examiner noted that the Veteran's motor and sensory functions were within normal limits.  The Veteran's knee jerk reflex was hypoactive bilaterally, and the Veteran's ankle jerk reflex was absent bilaterally.  The September 2010 examiner noted a hypoactive knee jerk reflex on the right side and an absent knee jerk reflex on the left side.  The ankle jerk reflex was absent bilaterally, and the plantar reflex was normal bilaterally.  Upon a sensory examination, vibration sense, position sense, muscle tone, and light touch were normal, no dysesthesia was noted, and the Veteran denied radiating pain.  The Veteran had decreased pain sensation on the dorsal aspect of the distal foot.  The examiner determined that the affected nerves were the tibial and the peroneal.  Though the examiner noted muscle atrophy, motor examination revealed active movement against full resistance bilaterally for hip flexion and extension, knee flexion and extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  The evidence of record reveals no diagnosis of radiculopathy, peripheral neuropathy, or similar disease relating to the Veteran's central nervous system.

The Board will first address whether the Veteran's neurological symptoms constitute complete paralysis under any of the relevant diagnostic codes.  The evidence of record does not indicate that the Veteran has suffered from any of the symptoms discussed above constituting complete paralysis under diagnostic codes 8521-8525.  Without any such symptoms, a complete paralysis rating under any of these diagnostic codes is inappropriate.  

The Board will next evaluate whether the Veteran's symptoms warrant a rating of incomplete paralysis under any of the above diagnostic codes.  The Board finds that the Veteran's neurological symptoms do not rise to the level of mild paralysis required for a compensable rating for disease of the peripheral nerves under diagnostic codes 8521 - 8524.  While the September 2010 examiner noted diminished reflexes bilaterally in the knees and ankles, the Veteran's plantar reflex was normal.  The Veteran's strength was normal bilaterally.  The Veteran's vibration sense, position sense, muscle tone, and light touch were normal, with no dysesthesia or radiating pain.  After an examination of the totality of the evidence of record, the Board regards the Veteran's neurological symptoms of bilaterally diminished reflexes and decreased pain sensation on the dorsal aspect of the distal foot as not more than slight in nature and not rising to the level of mild incomplete paralysis.  Thus, a separate compensable evaluation for neurological symptoms under these criteria cannot be assigned.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's disability was more than 20 percent disabling.  He is accordingly not entitled to receive a "staged" rating.  Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an increased initial rating greater than 20 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for degenerative disc disease of the lumbar spine, but the Veteran does not meet those criteria.  

It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

Rice Consideration

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  At the Veteran's April 2006 VA examination, the Veteran stated that he could not stand for long periods of time, and that his condition resulted in missing work one time in a month.  At the Veteran's September 2010 VA examination, the examiner noted that the Veteran had been unemployed for one to two years from his occupation as a surveyor.  Though the Veteran noted that his lumbar spine disability caused him to have difficulty with pain, lifting, and carrying, the Veteran further noted that he had been assigned different duties at work as a result of such difficulties.  The Veteran lost his position during a downsizing of the company.  Though the Veteran is currently unemployed, the record does not indicate that he became unemployed as a result of his disability, nor does it demonstrate a continuing inability of the Veteran to obtain gainful employment as a result of such disability.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Entitlement to an increased initial disability rating for degenerative disc disease of the lumbar spine, currently evaluated 20 percent disabling, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


